Citation Nr: 0812685	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-38 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include whether new and material evidence has 
been received to reopen a previously denied claim of service 
connection for a left knee disorder and whether there was 
clear and unmistakable error (CUE) in the December 1987 
rating decision that denied service connection for the 
disability.

2.  Entitlement to service connection for a right knee 
disorder, to include whether new and material evidence has 
been received to reopen a previously denied claim of service 
connection for a right knee disorder and whether there was 
CUE in the September 2003 rating decision that denied service 
connection for the disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which confirmed the prior denials of 
service connection for the bilateral knee disorders, and 
determined that no revision was warranted to the prior 
denials on the basis of CUE.

The record further reflects that the veteran perfected an 
appeal on a claim for reimbursement of medical expenses 
incurred in May 2003, for which the veteran provided 
testimony at a hearing before a Veterans Law Judge (VLJ) in 
July 2007.  At that hearing, the veteran indicated that he 
was not prepared to proceed with a hearing on the knee claims 
at that time, but that he desired such a hearing at a later 
date.  Therefore, the Board remanded his knee claims in 
September 2007 for such a hearing to be scheduled.  

The veteran subsequently provided testimony on the knee 
claims at a hearing before the undersigned VLJ in January 
2008.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.

The claim for reimbursement of medical expenses incurred in 
May 2003 was remanded by the Board to the VA medical center 
which adjudicated this claim in a separate September 2007 
document.  This issue has not been returned to the Board from 
the medical center.

For the reasons stated below, the Board finds that the 
December 1987 and September 2003 rating decisions were not 
the product of CUE, but new and material evidence has been 
received to reopen the previously denied claims.  However, as 
discussed in the REMAND portion of the decision below, the 
Board finds that additional development is required with 
respect to the underlying service connection claims.  
Accordingly, these claims will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if additional action is required on his 
part.


FINDINGS OF FACT

1.  Service connection was previously denied for a left knee 
disorder by a December 1987 rating decision.  The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal.

2.  Service connection was previously denied for a right knee 
disorder by a September 2003 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.

3.  The prior denials of service connection for disabilities 
of the left and right knee by the December 1987 and September 
2003 rating decisions were supported by the evidence then of 
record and the law in effect at that time.

4.  To the extent error was committed in the December 1987 
and September 2003 rating decisions, the record does not 
reflect that the outcome would have been different but for 
such error.

5.  The evidence received since the respective prior denials 
of service connection for disabilities of the left and right 
knees was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claims, is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1987 rating decision's denial of service 
connection for a left knee disorder was not the product of 
CUE.  38 C.F.R. § 3.105 (2007); Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).

2.  The September 2003 rating decision's denial of service 
connection for a right knee disorder was not the product of 
CUE.  38 C.F.R. § 3.105 (2007); Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).

3.  New and material evidence having been received to reopen 
the claims of entitlement to service connection for 
disabilities of the left and right knees, the claims are 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the veteran's CUE claims, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the aforementioned duties do not apply to claims of CUE in 
prior Board decisions or in prior rating decisions.  See 
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).  

In regard to the new and material evidence claims, as already 
noted in the Introduction, the Board has concluded that 
additional evidence received is sufficient to reopen the 
previously denied claims.  Thus, even if error were committed 
regarding the duties to assist and to notify, it has been 
rendered moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection was previously denied for a left knee 
disorder by a December 1987 rating decision, and for a right 
knee disorder by a September 2003 rating decision.  The 
veteran was informed of both decisions, as well as his right 
to appeal, and he did not appeal.  Therefore, these decisions 
are final.


I.  CUE

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), 
"[p]revious determinations which are final and binding 
...will be accepted as correct in the absence of clear and 
unmistakable error."  A decision which constitutes a reversal 
of a prior decision on the grounds of clear and unmistakable 
error has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  The Court has provided the 
following guidance with regard to a claim of CUE:

In order for there to be a valid claim of 
"clear and unmistakable error," there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts 
were weighed or evaluated.


Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the outcome 
are harmless; by definition, such errors do 
not give rise to the need for revising the 
previous decision.  The words "clear and 
unmistakable error" are self-defining.  They 
are errors that are undebatable, so that it 
can be said that reasonable minds could only 
conclude that the original decision was 
fatally flawed at the time it was made.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the time of 
the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

In this case, service connection was denied for the left knee 
disorder by the December 1987 rating decision because the 
veteran's service medical records were negative for such a 
disability, and because there was no evidence of a current 
disability.  With respect to the September 2003 rating 
decision, service connection was denied because, although 
there was evidence of a right knee injury in March 1966, 
there was no record of ongoing treatment following the injury 
and nothing noted on the April 1969 separation examination.

The Board observes that the aforementioned findings in the 
December 1987 and September 2003 rating decisions are 
consistent with the evidence then of record.  

The veteran has contended that there was CUE in the prior 
denial of service connection for the right knee disorder 
because his service medical records confirmed that he did 
have such treatment.  However, as noted above, the September 
2003 rating decision acknowledged that there were such in-
service findings.  Although the RO did not provide extensive 
details regarding the service medical records, this does not 
constitute CUE.  In Gonzalez v. West, 218 F.3d 1378, 1381 
(Fed. Cir. 2000) the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that "absent specific 
evidence indicating otherwise, all evidence contained in the 
record at the time of the RO's determination of the service 
connection must be presumed to have been reviewed by the 
Department of Veterans Affairs, and no further proof of such 
review is needed."  The Federal Circuit explicitly rejected 
the view that all evidence must be discussed; i.e., that an 
adequate "review" of the record did not require an 
explanation in the RO decision of the impact or lack thereof 
of every piece of evidence of record.  

The record does not indicate the veteran has otherwise 
identified specific error in either the December 1987 or 
September 2003 decision that, had it not been made, it would 
have changed the outcome.  In fact, his representative 
acknowledged at the January 2008 hearing that he was "not 
really sure if it really met the requirements of [CUE] or 
not..."  Although the veteran maintains service connection 
should have been established for his knee disorders by virtue 
of the in-service findings, the Court has held that simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed the evidence can never rise to the 
stringent definition of clear and unmistakable error.  See 
Russell, supra; see also Fugo v. Brown, 6 Vet. App. 40 
(1993).  That is, a disagreement with how the facts were 
evaluated is inadequate to raise the claim of CUE.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

In view of the foregoing, the Board finds that neither the 
December 1987 nor the September 2003 rating decisions were 
the product of CUE.  Accordingly, the benefits sought on 
appeal with respect to these claims must be denied.

II.  New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

In this case, the evidence added to the record since the 
prior denials includes competent medical evidence of a 
current left knee disorder.  As noted above, no such evidence 
appears to have been of record at the time of the December 
1987 rating decision, and was one of the bases for the 
denial.  Moreover, at his January 2008 hearing, he 
acknowledged that he did not injure his left knee while on 
active duty, but that it developed secondary to his right 
knee disorder.  He also described continuity of 
symptomatology regarding his right knee from the time of the 
initial in-service injury.  As already stated, lack of 
ongoing symptomatology was the basis for the prior denial of 
this disability in September 2003.  The Board further notes 
that the evidence submitted to reopen a claim is presumed to 
be true for the purpose of determining whether new and 
material evidence has been submitted, without regard to other 
evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the additional 
evidence received since the prior denials in December 1987 
and September 2003 was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claims, is not cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denials, and raises a reasonable possibility of 
substantiating the claims.  As such, new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a) 
regarding these claims.  Therefore, the claims are reopened.

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the underlying 
service connection claims.


ORDER

Inasmuch as the December 1987 rating decision was not the 
product of CUE, the benefit sought on appeal is denied.

Inasmuch as the September 2003 rating decision was not the 
product of CUE, the benefit sought on appeal is denied.

New and material evidence having been received to reopen the 
claims of entitlement to service connection for disabilities 
of the left and right knees, the claims are reopened.  To 
this extent only, the benefit sought on appeal is allowed.


REMAND

As already noted, the veteran's service medical records 
reflect he was treated for a right knee injury while on 
active duty, he has reported continuity of symptomatology, 
and the competent medical evidence indicates a current right 
knee disorder.  However, the record also reflects that his 
lower extremities were clinically evaluated as normal on his 
April 1969 release from active duty examination, and the 
first competent medical evidence of the disability was years 
after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).  There is also no 
competent medical opinion of record which addresses the 
etiology of the right knee disorder.  

In view of the foregoing, the Board finds the medical 
evidence is unclear as to whether the veteran's current right 
knee disorder is causally related to active service.  When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, a remand is required to accord the veteran an 
examination to address the etiology of his right knee 
disorder.

In regard to the left knee disorder, as noted above, the 
veteran contended at his January 2008 Board hearing that it 
developed secondary to his right knee disorder.  Under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In this case, the Board finds that an examination is also 
required to address the veteran's claim of secondary service 
connection.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his bilateral 
knee problems since August 2005.  After 
securing any necessary release, obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of the veteran's bilateral knee 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's right knee disorder was 
incurred in active service.  

With respect to the left knee, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
it was incurred in active service or 
caused by or aggravated by the right knee 
disorder.  By aggravation the Board means 
a permanent increase in the severity of 
the underlying disability beyond its 
natural progression.  If the examiner 
determines that the left knee disorder 
was aggravated by the right knee 
disorder, the examiner should express the 
level of disability caused by the right 
knee to the extent possible.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation it should be so 
stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, then implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, please 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the Statement of the Case in October 2006, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


